—Judgment unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court (Oshrin, J.). We add only that petitioners’ argument concerning the failure of respondent Kings Park Board of Education to comply with its own policy regarding notice was not raised at Supreme Court and is, therefore, not addressed on this appeal (see, Collucci v Collucci, 58 NY2d 834, 836-837). We further conclude that this proceeding is not barred by laches (see, Schreier v Cummings, 250 App Div 808). (Appeal from Judgment of Supreme Court, Suffolk County, Oshrin, J. — Article *107278.) Present — Green, J. P., Balio, Fallon, Doerr and JJ. Boehm,